                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DARRELL TRISTAN ANDERSON,                    )
                                             )
                        Plaintiff,           )
                                             )
                   v.                        )              1:19CV1195
                                             )
SGT. N. KEEGAN, et al.,                      )
                                             )
                        Defendants.          )


                                            ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on May 13, 2020, was served on the parties in this

action. (ECF Nos. 3, 4).

       Plaintiff filed objections to the Magistrate Judge’s Recommendation. (See ECF No. 6).

       The Court has appropriately reviewed the Magistrate Judge’s Recommendation and has

made a de novo determination in accord with the Magistrate Judge’s Recommendation. The

Court therefore adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that Plaintiff’s claims be DISMISSED as frivolous

or for failure to state a claim, with the exception that his excessive force claims under 42 U.S.C.

§ 1983 against Defendants Keegan and McConnell are allowed to proceed.

       This, the 2nd day of June 2020.

                                             /s/ Loretta C. Biggs
                                             United States District Judge




       Case 1:19-cv-01195-LCB-LPA Document 7 Filed 06/02/20 Page 1 of 1
